Citation Nr: 1534578	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-05 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for Meniere's disease, to include as secondary to service-connected residuals of shrapnel wound to the left eye.

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder with alcohol abuse. 


REPRESENTATION

Appellant represented by:	Jan D. Dils, Esq.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The following issues were raised in a June 2015 Application for Disability Compensation and Related Compensation Benefits: (1) entitlement to service connection for diabetes mellitus, type II, to include as due to inservice herbicide exposure; (2) whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to inservice herbicide exposure, and to include as secondary to diabetes mellitus, type II; (3) entitlement to service connection for left eye glaucoma, to include as secondary to service-connected residuals of shrapnel wound to the left eye; (4) entitlement to service connection for left eye retinal scars, atrophy, and irregularities, to include as secondary to service-connected residuals of shrapnel wound to the left eye.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

Review of the evidence of record reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims on appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A.  Privacy Act Request

On March 9, 2015, the Veteran's representative submitted a Privacy Act request to the RO for a complete copy of the Veteran's electronic claims file.  A second request was submitted on June 8, 2015.  However, jurisdiction over this matter was transferred to the Board before the RO responded to this request.  Accordingly, the RO must respond to the outstanding Privacy Act request by furnishing a complete copy of the evidence of record, in the form of electronic records.  The Veteran and his representative must be afforded an appropriate opportunity to review these records and, if necessary, submit additional argument or evidence in support of the claims on appeal. 

B.  Manlincon Remand

In a February 2015 rating decision, the RO denied the Veteran's claim seeking entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.  Subsequently, the Veteran filed a March 2015 notice of disagreement contesting that decision.  As the RO has not yet issued a statement of the case addressing this issue, the Board must remand it for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of said issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

C.  VA Notification Letter

In April 2010, the Veteran filed his present claim of entitlement to direct service connection for Meniere's disease.  Subsequently, the Veteran raised the theory of entitlement to service connection on a secondary basis.  In particular, the Veteran asserted that his Meniere's disease caused or aggravated by his service-connected residuals of shrapnel wound to the left eye.  See 38 C.F.R. § 3.310 (2014).

The RO's May 2010 and June 2010 letters provided the Veteran with notice regarding what evidence and information was necessary to establish his claim of entitlement to service connection for Meniere's disease on a direct basis.  However, these letters did not provide him with notice that complies with statutory and regulatory requirements as to claims involving secondary theories of entitlement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Thus, on remand, the RO must provide the Veteran with a corrective VA notification letter setting forth the requirements for filing a claim under a secondary theory of entitlement.
D.  Supplemental Medical Opinion

The Veteran is seeking entitlement to service connection for Meniere's disease which he attributes to a head injury in service, and from shrapnel wounds to the left eye.  Alternatively, he contends that his current Meniere's disease was caused or aggravated by his service-connected residuals of shrapnel wound to the left eye.  

Service connection may be established for a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In September 2014, the Veteran underwent a VA examination.  The VA examiner was asked to provide a medical opinion indicating whether the Veteran's current Meniere's disease was the result of, caused by, or aggravated by service-connected residuals of shrapnel wound to the left eye.  During the examination, the Veteran reported that he sustained a shrapnel wound to his left eye and injury to the left side of his face during his military service.  He reported having ear infections after "coming home."  He also indicated that he began experiencing recurrent episodes of vertigo, nausea, ear fullness, and tinnitus with hearing loss.  He stated that he experienced these symptoms intermittently over the years but that they became worse approximately fifteen years ago.  After reviewing the Veteran's medical history and examining the Veteran, the VA examiner observed that a private physician had diagnosed the Veteran's condition as "Meniere's syndrome or endolymphatic hydrops" in January 2010.  The examiner then opined that the Veteran's diagnosed Meniere's disease was "less likely than not" incurred in or caused by an in-service injury, event, or illness.  Citing relevant medical literature, the examiner stated, "Although the cause of Meniere's [disease] is generally unknown, several possible causes have been postulated.  Trauma to the eye is not a known possible cause of this syndrome."  The examiner indicated that the medical literature reviewed identified the primary site of the disease to be the inner ear (fluid buildup, blockages in the endolymphatic sac or duct) and postulated that the cause of Meniere's disease is autoimmune in nature.  The examiner observed that prior VA examinations of the Veteran's left eye shrapnel injury revealed only a small retinal scar and that there was insufficient evidence that the Veteran's inservice eye injury in the 1960's contributed to his diagnosed Meniere's disease.  Thus, the examiner concluded that it was "less likely that the Veteran's Meniere's syndrome was caused by his shrapnel injuries to the eye while in service."  

The Board observes that the September 2014 VA examiner's medical opinion addressed the causal relationship between the Veteran's current Meniere's disease and his inservice left eye shrapnel injury.  However, the VA examiner did not address whether the Veteran's current Meniere's disease was aggravated by his service-connected residuals of shrapnel wound to the left eye.  Under these circumstances, the RO must obtain a supplemental medical opinion from the VA examiner who conducted the September 2014 VA examination of the Veteran's Meniere's disease.  

Accordingly, the case is remanded for the following actions:

1.  The RO must respond to the March and June 2015 Privacy Act requests from the Veteran's representative by furnishing a complete copy of the evidence of record, in the form of electronic records.  The Veteran and his representative must be afforded an appropriate opportunity to review these records and, if necessary, submit additional argument or evidence in support of the claims on appeal.  See 5 U.S.C.A. § 552a (West 2014).

2.  The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to an evaluation in excess of 50 percent for PTSD with alcohol abuse.  See 38 C.F.R. §§ 19.29, 19.30 (2014).  The Veteran and his representative are reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.

3.  The RO must issue a corrective notice letter as to the matter of service connection for Meniere's disease based on a secondary theory of entitlement.  The notice letter should fully comply with and satisfy all statutory and regulatory law with regard to the provisions of 38 C.F.R. § 3.310. 

4.  The RO must obtain a supplemental medical opinion from the VA examiner who conducted the September 2014 VA examination of the Veteran's Meniere's disease.  If the September 2014 VA examiner is not available, the requested supplemental medical opinion must be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  

After reviewing the evidence of record, including the September 2014 VA examination report and the Veteran's statements, the examiner must provide a medical opinion addressing whether the Veteran's service-connected residuals of shrapnel wound to the left eye aggravated his current Meniere's disease beyond its normal progression.  In providing this opinion, the examiner must consider whether the Veteran's Meniere's disease would have progressed to its current severity if the Veteran did not have service-connected residuals of shrapnel wound to the left eye.

The examiner must provide a complete rationale for all opinions expressed. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  If an examination is deemed necessary, the RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim seeking service connection for Meniere's disease, to include as secondary to service-connected residuals of shrapnel wound to the left eye.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic records showing that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

6.  The medical report must be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  

7.  After completing the above actions and any other development as may be indicated, the claim of entitlement to service connection for Meniere's disease, to include as secondary to service-connected residuals of shrapnel wound to the left eye, must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

